Citation Nr: 0200071	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  01-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of an overpayment of nonservice 
connected pension benefits, in the amount of $17,740.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This appeal arises from a January 2001 decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) , 
which denied the veteran's request for waiver of recovery of 
an overpayment in the amount of $17,740.

In August 2001, the veteran requested reinstatement of his VA 
pension benefits.  That claim is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran received lottery income of $84,898.50 before 
payment of taxes in 1997 and did not report that income to 
VA.

2.  The overpayment was created by intentional failure to 
report countable lottery income on the part of the veteran 
for the purpose of retaining VA benefits.

3.  The veteran's acts of negotiating VA benefit checks to 
which he knew he was not entitled at the time in question 
constitutes deceptive dealing with the intent to seek an 
unfair advantage and knowledge of the likely consequences.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $17,740 is precluded by law. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  After 
examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
by the RO's decision and the statements of the case (SOC), of 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision and SOC sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The veteran was granted nonservice-connected pension benefits 
by award letter dated in January 1989.  At that time, he was 
informed that the rate of VA pension was directly related to 
his family's income and that he was required to immediately 
report any additional income.  It was indicated that failure 
to inform the VA promptly of income changes might result in 
the creation of an overpayment of benefits.  Moreover, that 
letter directed the veteran to read an enclosed VA Form 21-
8768, which contained important information about the right 
to receive pension benefits.  More specifically, VA Form 21-
8768 is entitled "Disability Pension Award Attachment," and 
sets forth factors affecting the right to payment.  Included 
on that form is a paragraph entitled "PROMPT NOTICE," which 
instructs the veteran to notify the VA immediately "if there 
is any change in income or net worth for you or your 
dependents or any change in your marital status or the status 
of your dependents." 

The record shows that between 1990 and 1994, the veteran 
submitted Improved Pension Eligibility Reports (EVR) 
indicting his income was derived from Social Security and VA 
benefits.  The record also includes letters from the VA to 
the veteran, dated between 1990 and 1994, showing that the 
veteran's benefits were paid based on his reported income and 
that he was reminded that he was required to report any 
change in his income.

The overpayment in this case was created as a result of the 
fact that the veteran received lottery winnings in 1997 that 
he failed to report to the VA.  In December 2000, the veteran 
submitted a statement indicting that he won $84,898.50 in 
June 1997.  He stated that he received a net amount of 
$64,963.60 after payment of taxes.  He indicated that those 
funds afforded him the opportunity to live independently for 
two years and that after those funds were depleted, he went 
to live with his daughter again.  He made a similar statement 
which was received in August 2001.  

By letter dated in November 2000, the RO notified that 
veteran that his VA pension benefits were terminated, 
effective from February 1, 1997 on that basis of the receipt 
of lottery winnings in 1997. 

In a January 2001 decision, the RO denied the veteran's claim 
for waiver of the recovery of the overpayment on the basis 
that the veteran's actions constituted bad faith in that his 
conduct in the creation of the overpayment had been 
undertaken with an intent to seek an unfair advantage 
resulting in the overpayment. It was noted that, based on his 
receipt of lottery winnings in 1997, his award was 
retroactively terminated creating an overpayment in the 
amount of $17,740. 

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c); 38 C.F.R. §§ 
3.3(a)(3) (2001).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a) (2001).  The maximum annual rate of improved 
pension benefits for a veteran was $ 8,486 effective in 
December 1996 and $8,665 effective in December 1997.  38 
U.S.C.A. § 1521(b)(c); 38 C.F.R. § 3.23(a) (2001).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12. 38 C.F.R. § 3.273(b)(2) (2001).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660 
(a)(2)(2001).

The Board finds that evidence of record establishes that the 
overpayment of improved pension benefits in the amount of 
$17,740 was properly created.  The overpayment at issue is 
based on that fact that the veteran was paid improved pension 
benefits effective from February 1, 1997 to October 31, 2000 
on the basis of the annual income from VA and Social Security 
benefits when in fact he received lottery winnings of 
$84,898.50 in 1997.  For that period the veteran's total 
income was well in excess of the maximum annual income of 
pension benefits.  The Board finds that the overpayment was 
properly created as the record clearly shows that the veteran 
received the lottery winnings in 1997 and failed to report 
that income.

The Board now turns to the issue of whether the veteran is 
entitled to waiver of recovery of an overpayment of improved 
pension benefits in the amount of $17,740. 

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c). " 38 C.F.R. § 1.965(b)(2) defines bad 
faith as follows:

This term generally describes unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense. Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

Pursuant to 38 C.F.R. § 3.660(a)(1) (2001), a veteran who is 
receiving a VA pension must notify VA of any material change 
in his income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquired knowledge that he would begin to receive the 
additional income.

After a full review of the record, the Board concludes that 
the evidence supports the conclusion that the veteran acted 
in bad faith in the creation of the overpayment of improved 
pension benefits of $17,740, as he intended to seek an unfair 
advantage to gain at the expense of the VA.  The veteran was 
clearly informed that the amount of pension benefits would 
depend upon his annual income and that he was required to 
notify the VA immediately if income received from any source 
was different than that was shown an award letter.

The veteran acknowledged that he received lottery winnings in 
1997 which he used to support himself for two years.  He has 
not asserted that he was unaware of the reporting 
requirements or that his entitlement to pension benefits were 
based on his income.  There is nothing in the record to 
suggest that the appellant was not qualified or competent to 
comply with the reporting requirements regarding his VA 
pension benefits.  In essence, he continued to negotiate VA 
payment checks despite the fact that he was in receipt of 
funds far in excess of the maximum allowable income for 
pension benefits.  It is the opinion of the Board that the 
veteran's actions in the creation of the overpayment show his 
intention to seek an unfair advantage with knowledge of the 
likely consequences thereof.  Therefore, his claim for waiver 
of recovery of an overpayment of pension benefits in the 
amount of $17,740 must be denied.


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $17,740 is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

